DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18, and 21-22 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for FinFET fabrication comprising: implanting ions into one of the two opposing sidewalls of the trench by a first tilted ion implantation process; implanting ions into another one of the two opposing sidewalls of the trench by a second tilted ion implantation process; depositing a second dielectric layer into the trench, the first and second dielectric layers having different materials; and etching the first dielectric layer, thereby exposing the sidewalls of each of the semiconductor fins, in combination with other claimed features, as recited in independent claim 1.  Claims 2-12 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 13, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for FinFET fabrication comprising: implanting ions into a top portion of the first dielectric layer, wherein the ions are implanted into sidewalls of the trench more deeply than into the first dielectric layer above the seam; and etching the first dielectric layer to form an isolation feature, such that each of the three fins is above a top surface of the isolation feature, in combination with 
Regarding claim 21, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: performing a treatment process to a top portion of the first dielectric layer; after the performing of the treatment process, depositing a second dielectric layer into the trench, the first and second dielectric layers having different materials; and recessing the first dielectric layer in an etching process, such that a topmost portion of the first dielectric layer is lower than the second dielectric layer, in combination with other claimed features, as recited in independent claim 21.  Claim 22 is dependent upon independent claim 21, and is therefore allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			           Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        February 27, 2021